         Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 1 of 17




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    KATERRA INC., et al.,1                                            )   Case No. 21-31861 (DRJ)
                                                                      )
                              Debtors.                                )   (Jointly Administered)
                                                                      )
                                                                      )   Re: Docket No. __

     ORDER AUTHORIZING THE RETENTION AND COMPENSATION OF
CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS
                                                  2
             Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), authorizing, but not directing,

the Debtors to retain and compensate certain professionals utilized in the ordinary course of

business (each, an “OCP,” collectively, the “OCPs”) identified on the lists attached hereto as

Exhibit A-1 and Exhibit A-2 (as may be amended or supplemented by the Debtors from time to

time in accordance with this Order) pursuant to the Compensation Procedures, all as more fully

set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b);

and this Court having found that it may enter a final order consistent with Article III of the

United States Constitution; and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk/katerra. The location of Debtor Katerra Inc.’s
      principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de Ventura,
      Scottsdale, Arizona 85258.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
      Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 2 of 17




creditors, and other parties in interest; and this Court having found that the Debtors’ notice of

the Motion and opportunity for a hearing on the Motion were appropriate and no other notice need

be provided; and this Court having reviewed the Motion and having heard the statements in support

of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Debtors are authorized to retain and compensate the OCPs identified on the

lists attached hereto as Exhibit A-1 and Exhibit A-2 (as may be amended or supplemented by the

Debtors from time to time in accordance with this Order, the “OCP Lists”), in the ordinary course

of business, in accordance with the following compensation procedures (collectively,

the “Compensation Procedures”):

               (a) Each OCP identified on the OCP Lists shall file with the Court
                   a declaration of disinterestedness (each a “Declaration of
                   Disinterestedness”), substantially in the form attached hereto as
                   Exhibit B, within 28 days after the later of (i) the date of entry
                   of this Order, (ii) the date on which such OCP commences
                   services for the Debtors, and (iii) the date on which such OCP is
                   added to the OCP Lists. Each OCP shall serve the Declaration
                   of Disinterestedness upon: (a) the Debtors, 9305 East Via de
                   Ventura, Scottsdale, Arizona 85258, Attn: Marc Liebman;
                   (b) proposed co-counsel to the Debtors, (i) Kirkland & Ellis
                   LLP, 601 Lexington Avenue, New York, New York 10022,
                   Attn: Joshua A. Sussberg, P.C. and Christine A. Okike, P.C.,
                   and Kirkland & Ellis LLP, 300 North LaSalle Street, Chicago,
                   Illinois 60654, Attn: Josh Altman and Dan Latona; (b) co-
                   counsel to the Debtors, Jackson Walker L.L.P., 1401 McKinney
                   Street, Suite 1900, Attn: Matthew D. Cavenaugh, Jennifer F.
                   Wertz, and J. Machir Stull; (c) counsel to the DIP Lender, Weil,
                   Gotshal & Manges LLP, 767 5th Ave, New York, NY 10153, Attn:
                   Gary T. Holtzer, Jessica Liou, Scott R. Bowling, and David J.
                   Cohen; and (d) the Office of the U.S. Trustee for the Southern
                   District of Texas, 515 Rusk Street, Suite 3516, Houston, Texas
                   77002             (each a “Notice Party,”             collectively,
                   the “Notice Parties”).

                                                 2
Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 3 of 17




      (b) The Notice Parties and any other party in interest shall have
          14 days after the service of each OCP’s Declaration of
          Disinterestedness to object to the retention of such OCP
          (the “Objection Deadline”). The objecting party shall serve any
          such objection upon the Notice Parties and the respective OCP
          on or before the Objection Deadline. If any such objection
          cannot be resolved within 14 days of its receipt, the matter shall
          be scheduled for hearing before this Court at the next regularly
          scheduled omnibus hearing date that is no less than 14 days from
          that date or on a date otherwise agreeable to the parties thereto.

      (c) If no objection is received by the Objection Deadline with
          respect to any particular OCP, then retention of the OCP shall
          be deemed approved by this Court without hearing or further
          order, and the Debtors shall be authorized to retain and pay each
          such OCP (to the extent an objection was not filed). The Debtors
          shall be authorized to retain such OCP as of the date each such
          OCP commenced providing services to the Debtors and pay such
          OCP as set forth below.

      (d) The Debtors reserve the right to modify the OCP Lists as
          necessary to add or remove OCPs, from time to time, in their
          sole discretion. In the event an OCP is added to the OCP Lists,
          the Debtors will file a notice with this Court listing the additional
          OCPs       that     the      Debtors      intend      to     employ
          (each, an “OCP Notice”) and will serve each OCP Notice on
          the Notice Parties. Additionally, each additional OCP listed in
          the OCP Notice shall serve a Declaration of Disinterestedness
          on the Notice Parties in accordance with this Order. The
          Notice Parties and any other party in interest shall have 14 days
          following the date of service of an OCP Notice to: (i) notify the
          Debtors’ attorneys, in writing, of any objection to the proposed
          retention of any additional OCP, (ii) file any such objection with
          this Court, and (iii) serve any such objection upon each of
          the Notice Parties so as to be actually received within 14 days of
          service of such OCP Notice.

      (e) The Debtors shall be authorized to pay, without formal
          application to this Court by any OCP, 100 percent of the fees
          and reimbursable expenses to each of the OCPs retained
          pursuant to these procedures (including the filing of a
          Declaration of Disinterestedness) upon the OCP’s submission to
          the Debtors of an appropriate invoice setting forth in reasonable
          detail the nature of the services rendered and expenses incurred
          after the Petition Date; provided that while these chapter 11
          cases are pending, the fees of each OCP set forth on Exhibit A-1
          attached hereto, excluding costs and reimbursable expenses,


                                         3
      Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 4 of 17




                  may not exceed $100,000 per month on average over a rolling
                  three-month period (the “Tier 1 OCP Monthly Cap”), and the
                  fees of each OCP set forth on Exhibit A-2 attached hereto,
                  excluding costs and reimbursable expenses, may not exceed
                  $10,000 per month on average over a rolling three-month period
                  (the “Tier 2 OCP Monthly Cap,” together with the Tier 1 OCP
                  Monthly Cap, the “OCP Monthly Caps”).

               (f) To the extent an OCP seeks compensation in excess of the
                   applicable OCP Monthly Cap (the “Excess Fees”), the OCP
                   shall: (i) file with this Court a Notice of Fees in Excess of the
                   OCP Monthly Cap (the “Notice of Excess Fees”) and an invoice
                   setting forth, in reasonable detail, the nature of the services
                   rendered and disbursements actually incurred, including all time
                   entries and all fees incurred by the OCP for the relevant month;
                   and (ii) serve the Notice of Excess Fees on the Notice Parties.
                   Interested parties shall then have 14 days to file an objection to
                   the Notice of Excess Fees with this Court. If after 14 days no
                   objection is filed, the Excess Fees shall be deemed approved,
                   and the OCP may be paid 100 percent of its fees and 100 percent
                   of its expenses without the need to file a fee application.

               (g) Beginning with the period ending on August 31, 2021 and in
                   three-month increments thereafter while these chapter 11 cases
                   are pending (each, a “Quarter”), the Debtors shall file with this
                   Court and serve on the Notice Parties, no later than 30 days after
                   the conclusion of such Quarter, a statement with respect to each
                   OCP paid during the immediately preceding three-month period.
                   Each OCP’s statement shall include the following information:
                   (i) the name of the OCP; (ii) the aggregate amounts paid as
                   compensation for services rendered and reimbursement of
                   expenses incurred by that OCP during the reported Quarter;
                   (iii) all postpetition payments made to that OCP to date; and
                   (iv) a general description of the services rendered by that OCP.
                   The initial OCP statement shall cover the period beginning on
                   the Petition Date and ending August 31, 2021 and shall be filed
                   no later than September 30, 2021.

       2.      To the extent that any agreement between the Debtors and an OCP provides for the

indemnification by the Debtors of such OCP in connection with the services that are the subject of

the Motion (each such agreement, an “OCP Agreement”), such indemnification provisions are

approved subject to the following modifications, applicable during the pendency of these cases:




                                                 4
Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 5 of 17




      (a) The OCP shall not be entitled to indemnification, contribution,
          or reimbursement pursuant to the OCP Agreement for services
          other than the services provided under the OCP Agreement,
          unless such services and the indemnification, contribution, or
          reimbursement are approved by this Court.

      (b) Notwithstanding anything to the contrary in the
          OCP Agreement, the Debtors shall have no obligation to
          indemnify the OCP, or provide contribution or reimbursement
          to the OCP, for any claim or expense that is either: (i) judicially
          determined (the determination having become final) to have
          arisen from the OCP’s gross negligence, willful misconduct, or
          fraud; (ii) for a contractual dispute in which the Debtors allege
          the breach of the OCP’s contractual obligations if this Court
          determines that indemnification, contribution, or reimbursement
          would not be permissible under applicable law; (iii) of any type
          for which this Court determines that indemnification,
          contribution, or reimbursement would not be permissible; or
          (iv) settled prior to a judicial determination under (i) or (ii), but
          determined by this Court, after notice and a hearing, to be a
          claim or expense for which the OCP should not receive
          indemnity, contribution, or reimbursement under the terms of
          the OCP Agreement as modified by this Court.

      (c) If, before the earlier of (i) the entry of an order confirming a
          chapter 11 plan in these cases (that order having become a final
          order no longer subject to appeal), or (ii) the entry of an order
          closing these chapter 11 cases, the OCP believes that it is entitled
          to the payment of any amounts by the Debtors on account of
          the Debtors’      indemnification,       contribution,       and/or
          reimbursement obligations under the OCP Agreement (as
          modified by this Order), including the advancement of defense
          costs, the OCP must file an application therefor in this Court,
          and the Debtors may not pay any such amounts to the OCP
          before the entry of an order by this Court approving the payment.
          All parties in interest shall retain the right to object to any
          demand by the OCP for indemnification, contribution, or
          reimbursement. In the event that the OCP seeks reimbursement
          from the Debtors for attorneys’ fees and expenses in connection
          with the payment of an indemnity claim pursuant to the
          OCP Agreement, the invoices and supporting time records for
          the attorneys’ fees and expenses shall be included in the OCP’s
          own applications, both interim and final, but determined by this
          Court after notice and a hearing.




                                         5
      Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 6 of 17




        3.       Notwithstanding anything herein to the contrary, nothing in this Order shall prevent

the U.S. Trustee from seeking a determination from this Court (a) requiring an OCP to file a

separate retention application under section 327(a) or 327(e) of the Bankruptcy Code or

(b) altering the amount of the OCP Monthly Caps.

        4.       Notwithstanding anything to the contrary in this Order, the terms of the Interim

Order (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Granting Liens and

Providing Superpriority Administrative Expense Claims, (III) Modifying the Automatic Stay,

(IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 111] (the “Interim

DIP Order,” and together with any final debtor-in-possession financing order that may be entered

in these chapter 11 cases, the “DIP Orders”), including the Budget (as defined therein), shall

govern with respect to payments made and authority granted pursuant to this Order. To the extent

there is any conflict between this Order and the DIP Orders (including the Budget), the DIP Orders

shall control.

        5.       Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a) and the

Bankruptcy Local Rules are satisfied by such notice.

        6.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        7.       All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        8.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                  6
      Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 7 of 17




       9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2021

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 7
    Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 8 of 17




                                       Exhibit A-1

                            Tier 1 Ordinary Course Professional

       OCP Legal Name                   Address                     Service

AlixPartners Holdings LLP          909 Third Ave       Financial Advisors
                                   Floors 29-30, New
                                   York, NY 10022
     Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 9 of 17




                                     Exhibit A-2

                         Tier 2 Ordinary Course Professionals

       OCP Legal Name                     Address                       Service

                                 12657 Alcosta Blvd Ste        Human Resources Services
                                 500, San Ramon, CA
Armanino LLP                     94583-4600

                                 100 Ravine Ln NE Ste 220, Tax Services
                                 Bainbridge Island, WA
Avalara, Inc.                    98110-2691

                                 300 Park Avenue, Suite        Tax Services
BDO USA, LLP                     900, San Jose, CA 95110

                                 33/F Hkri Centre Two 288      Legal Services
                                 Shimen Rd., Shanghai,
Beijing Han Kun Law Offices      200041, China

                                 7900 E. Union Ave., Suite     Legal Services
Beltzer Bangert Gunnell LLP      920, Denver, CO 80237

                                 199 Bay Street, Suite 4000,   Legal Services
                                 Commerce Toronto, ON
Blake, Cassels & Graydon LLP     M5L 1A9 Canada

                                 Attn: Romish Badani, 44       Immigration Advisors
                                 Tehama Street, San
                                 Francisco, CA 94105
Bridge US                        United States

                                 701 5th Ave., Seattle, WA     Legal Services
Carney Badley Spellman           98104-7097

                                 Rolex Tower Sheikh Zayed Legal Services
Clyde & Co LLP Lawyers &         Rd. Dubai, United Arab
Legal                            Emirates

                                 2873 Remington Green          Legal Services
                                 Circle Tallahassee, Florida
Cole Scott and Kissane           32308

                                 30 Rockefeller Plaza, 41st    Tax Services
                                 Floor, New York, NY
Deloitte Tax LLP                 10112
    Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 10 of 17




       OCP Legal Name                   Address                      Service

                               657 Orange Center Road,      Legal Services
Di Gioia Berger LLC            Orange, CT 06477

                               6225 Smith Ave.,             Legal Services
                               Baltimore, MD 21209-
DLA Piper LLP                  3626

                               600 Harrison St., Ste 120,   Corporate Governance
                               San Francisco, CA 94107-
eShares Inc                    1389

                               13737 Noel Rd., Ste 850,     Legal Services
Griffith Davison PC            Dallas, TX 75240-1331

                               70 S 1st St., San Jose, CA   Legal Services
Hopkins & Carley, A Law Corp   95113-2406

                               190 Carondelet Plaza, Ste    Legal Services
                               600, Saint Louis, MO
Husch Blackwell LLP            63105-3441

                               134 N La Salle St., Ste      Legal Services
                               800, Chicago, IL 60602-
Legal Resources Group LLC      1197

                               2301 Mcgee St., Ste 800,     Legal Services
                               Kansas City, MO 64108-
Littler Mendelson PC           2662

                               717 W Sprague Ave., Ste      Legal Services
                               1600, Spokane, WA
Lukins & Annis, P.S.           99201-3923

                               53rd Floor, The Center 99    Legal Services
                               Queen's Rd., Hong Kong,
Maples & Calder                999077

                               2025 N 3Rd St., Ste 200,     Legal Services
Murphy Cordier PLC             Phoenix, AZ 85004-1488

                               6000 Meadows Rd Ste 200, Corporate Governance
                               Lake Oswego, OR 97035-
Navex Global Inc.              3177

                               975 Carpenter Rd. Ne, Ste    Legal Services
                               204, Lacey, WA 98516-
Owada Law PC                   5560
    Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 11 of 17




       OCP Legal Name                      Address                        Service

                                  1201 3rd Ave., Ste 4900,       Legal Services
Perkins Coie LLP                  Seattle, WA 98101-3095

                                  901 Campisi Way, Ste 222       Tax Services
Raymond V Haws Inc                Campbell, CA 95008-2348

Reicker, Pfau, Pyle & McRoy       1421 State St., Ste B, Santa Legal Services
LLP                               Barbara, CA 93101-2507

                                  2638 Highway 109, Ste          Legal Services
                                  200 Wildwood, MO
Steele Compliance Solutions Inc   63040-1161

                                  610 Opperman Dr., Eagan,       Corporate Governance
West Publishing Corporation       MN 55123-1340

                                  5994 S. Prince Street, Suite   Legal Services
Tricor Group, LLC                 100 Littleton, CO 80120

Wolf Theiss Rechtsanwaelte        Schubertring 6, Vienna         Legal Services
GmbH & Co KG                      1010 Austria
Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 12 of 17




                               Exhibit B

                Form of Declaration of Disinterestedness
        Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 13 of 17




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
    KATERRA INC., et al.,1                                            ) Case No. 21-31861 (DRJ)
                                                                      )
                              Debtors.                                ) (Jointly Administered)
                                                                      )

    DECLARATION OF DISINTERESTEDNESS OF [COMPANY] PURSUANT
  TO THE ORDER AUTHORIZING THE RETENTION AND COMPENSATION OF
CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

I, [Name], make this declaration (this “Declaration”) under penalty of perjury:

             1.    I am a [Position] of [Company], located at [Street, City, State, Zip Code]

(the “Company”).

             2.    Katerra Inc. and certain of its affiliates, as debtors and debtors in possession

(collectively, the “Debtors”), have requested that the Company provide [specific description]

services to the Debtors, namely [specific Debtor(s) for which services are being provided], and the

Company has consented to provide such services.

             3.    The Company may have performed services in the past, may currently perform

services, and may perform services in the future, in matters unrelated to these chapter 11 cases, for

persons that are parties in interest in these chapter 11 cases. The Company, however, does not

perform services for any such person in connection with these chapter 11 cases, or have any

relationship with any such person, their attorneys, or accountants that would be adverse to the




1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk/katerra. The location of Debtor Katerra Inc.’s
      principal place of business and the Debtors’ service address in these chapter 11 cases is 9305 East Via de Ventura,
      Scottsdale, Arizona 85258.
     Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 14 of 17




Debtors or their estates with respect to the matter(s) on which the Company is proposed to be

employed.

         4.     As part of its customary practice, the Company is retained in cases, proceedings,

and transactions involving many different parties, some of whom may represent or be employed

by the Debtors, claimants, and parties in interest in these chapter 11 cases.

         5.     Neither I nor any principal, partner, director, officer of, or professional employed

by, the Company has agreed to share or will share any portion of the compensation to be received

from the Debtors with any other person other than the principal and regular employees of

the Company.

         6.     Neither I nor any principal, partner, director, officer of, or professional employed

by, the Company, insofar as I have been able to ascertain, holds or represents any interest adverse

to the Debtors or their estates with respect to the matter(s) upon which this Company is proposed

to be employed.

         7.     The Debtors owe the Company $_________ for prepetition services, the payment

of which is subject to limitations contained in the Bankruptcy Code.

         8.     I understand that the amount owed by any of the Debtors to the Company for

prepetition services will be treated as a general unsecured claim, and as such, the Company may

file a proof of claim.

         9.     I further understand that this declaration will not suffice as the Company’s proof of

claim.

         10.    As of June 6, 2021, the date on which the Debtors commenced these chapter 11

cases, the Company [was/was not] party to an agreement for indemnification with certain of the

Debtors. [A copy of such agreement is attached as Annex 1.]




                                                  2
     Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 15 of 17




       11.     [If there is an indemnification agreement]: Such agreement for indemnification

(the “OCP Agreement”) is subject to the following modifications, applicable during the pendency

of these chapter 11 cases:

               (a) The OCP shall not be entitled to indemnification, contribution,
                   or reimbursement pursuant to the OCP Agreement for services
                   other than the services provided under the OCP Agreement,
                   unless such services and the indemnification, contribution, or
                   reimbursement are approved by the Court.

               (b) Notwithstanding anything to the contrary in the
                   OCP Agreement, the Debtors shall have no obligation to
                   indemnify the OCP, or provide contribution or reimbursement
                   to the OCP, for any claim or expense that is either: (i) judicially
                   determined (the determination having become final) to have
                   arisen from the OCP’s gross negligence, willful misconduct, or
                   fraud; (ii) for a contractual dispute in which the Debtors allege
                   the breach of the OCP’s contractual obligations if the Court
                   determines that indemnification, contribution, or reimbursement
                   would not be permissible under applicable law; (iii) of any type
                   for which the Court determines that indemnification,
                   contribution, or reimbursement would not be permissible; or
                   (iv) settled prior to a judicial determination under (i) or (ii), but
                   determined by the Court, after notice and a hearing, to be a claim
                   or expense for which the OCP should not receive indemnity,
                   contribution, or reimbursement under the terms of the
                   OCP Agreement as modified by the Court.

               (c) If, before the earlier of (i) the entry of an order confirming a
                   chapter 11 plan in these cases (that order having become a final
                   order no longer subject to appeal), or (ii) the entry of an order
                   closing these chapter 11 cases, the OCP believes that it is entitled
                   to the payment of any amounts by the Debtors on account of
                   the Debtors’       indemnification,        contribution,     and/or
                   reimbursement obligations under the OCP Agreement (as
                   modified by the Order), including the advancement of defense
                   costs, the OCP must file an application therefor in the Court, and
                   the Debtors may not pay any such amounts to the OCP before
                   the entry of an order by the Court approving the payment. All
                   parties in interest shall retain the right to object to any demand
                   by the OCP for indemnification, contribution, or reimbursement.
                   In the event that the OCP seeks reimbursement from the Debtors
                   for attorneys’ fees and expenses in connection with the payment
                   of an indemnity claim pursuant to the OCP Agreement, the
                   invoices and supporting time records for the attorneys’ fees and


                                                  3
     Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 16 of 17




                  expenses shall be included in the OCP’s own applications, both
                  interim and final, but determined by the Court after notice and a
                  hearing.

       12.     The Company is conducting further inquiries regarding its retention by any

creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

its employment, if the Company should discover any facts bearing on the matters described herein,

the Company will supplement the information contained in this Declaration.




                                                4
     Case 21-31861 Document 202-1 Filed in TXSB on 06/21/21 Page 17 of 17




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

 Date: ___________, 2021

                                              [DECLARANT]
